Order entered September 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00040-CV

                         IN THE INTEREST OF M.A.M., A CHILD

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-03-14732-T

                                            ORDER
       Before the Court is appellant’s September 9, 2014 motion for authentication of

documents. Appellant has informed the Court that the two orders in Tab 1 of the appendix in his

amended brief are not included in the clerk’s record. The trial court clerk has informed him that

the two orders cannot be located. Appellee has not agreed to stipulate to the orders.

       Accordingly, we GRANT appellant’s motion as follows: We ORDER the Honorable

Lynn Cherry, Judge of the 301st Judicial District Court of Dallas County, Texas, to conduct a

hearing, WITHIN THIRTY DAYS OF THE DATE OF THIS ORDER, to determine what

constitutes an accurate copy of: (1) the March 12, 2014 Order Granting Lynette Grange’s Motion

to Dismiss for Failure to Give Security for Costs; and (2) March 12, 2014 Order on Various

Motions Set on March 12, 2014. Judge Cherry shall make findings of fact and conclusions of

law.
       We ORDER Gary Fitzsimmons, Dallas County District Clerk, to file a supplemental

clerk’s record, WITHIN FORTY-FIVE DAYS OF THE DATE OF THIS ORDER,

containing: (1) the trial court’s findings of fact and conclusions of law from the hearing; and (2)

copies of the two orders determined by the trial court to be accurate.

       We ORDER Kim Allen, Official Court Reporter for the 301st Judicial District Court of

Dallas County, Texas, to file, WITHIN FORTY-FIVE DAYS OF THE DATE OF THIS

ORDER, the reporter’s record of the hearing.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Cherry, Gary Fitzsimmons, Kim Allen, appellant, and counsel for

appellee.

       We ABATE this appeal to allow the trial court to conduct the hearing. The appeal will

be reinstated either forty-five days from the date of this order or when the Court receives the

supplemental clerk’s record and reporter’s record, whichever occurs sooner.

                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE